DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 Information Disclosure Statement
3.        The information disclosure statement (IDS), filed on 07/19/19 and 05/15/20 have been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
4.         This application contains claims directed to the following patentably distinct species.
   Applicant must elect:
	    1. One weakly emulsifying surfactant
and 
              2. One additive
Upon selecting one specific species the examiner will group together those of a similar chemical nature to search.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-2, 5-12, 14-17, 19-20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
5.        During a telephone conversation with Lindsay V. Cutie on 12/04/20 a provisional election was made without traverse of species (i) surfactant: alkyl sulfonate, and (ii) additive: clay stabilizer. Affirmation of this election must be made by applicant in replying to this Office action. 
6.         Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim 

Scope of the Elected Invention
7.        Claims 1-20 are pending in this application. The scope of the elected subject matter that will be examined and searched is as follows:
           Claims 1-20 are drawn to a method and species (i) surfactant: alkyl sulfonate, and (ii) additive: clay stabilizer.

Claim Rejections - 35 USC § 112
8.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.        Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           The term "weakly" in claim 1-3, 11-13, 17-18 is a relative term which renders the claim indefinite.  The term "weakly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what applicants encompasses by the term “weakly emulsifying surfactant”? Neither . 
         Claims 2-10, 12-16, 18-20 depends from the rejected independent claims.

Claim Rejections - 35 USC § 102
10.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.       Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morsy (US 2021/0002991).
             Regarding claims 1-5, 7, 11-13, 17-18, Morsy discloses a method comprising introducing a first treatment fluid comprising a first base fluid and an emulsifying surfactant such as alkyl sulfonate (read on weakly emulsifying surfactant, same 
          Regarding claim 6, Morsy discloses at least a portion of second wellbore is located at 660 feet (equivalent to 0.125 mile, figure 1) from at least a portion of the first wellbore, fall into instant claim range of from about 0.001 to about 10 miles.
          Regarding claims 8, 14, 19, Morsy discloses shutting in the first wellbore at the surface after introducing the first treatment fluid and before the second treatment fluid is introduced into the second wellbore (para [0066], [0084]-[0085], [0090]).
         Regarding claims 9, 15, 20, Morsy discloses allowing one or more hydrocarbons to be produced from the first wellbore after introducing the second treatment fluid into the second wellbore (para [0039]).
         Regarding claims 10, 16, Morsy discloses the one or more hydrocarbons are produced from the first wellbore without cleaning out the first wellbore (para [0039]).

Conclusion
12.        References Nguyen (US 2016/0273327), Xu (US 2016/0280986) and Xu (WO 2018/186840) were cumulative in nature to the above rejection and thus not set forth.
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES J SEIDLECK can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1768